Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/5/2021 have been fully considered. Applicant has argued that Jia fails to disclose”theorganic layer comprises a patterned surfaceand multiple protrusions…the patterned surface contacts the second inorganic layer”.  This argument is respectfully found to be not persuasive because Jia discloses for example in Fig. 9 protrusions 23 away from the substrate 10, the protrusions forming the protrusions in the organic encapsulation 32 which are shown in Fig. 8 (para. 0024 and Fig. 8) and the layer 32 contacts the inorganic layer 42 shown in Fig. 8, the inorganic layer may be silicon oxide or nitride or oxynitride (para. 0039).
Applicant has argued that Jia fails to disclose or suggest the organic layer 212 of the present application (Fig. 1-2).  This argument is respectfully found to be not persuasive for the reasons stated above.
Applicant has argued that Jia fails to disclose the protrusions 200 of the present application.  This argument is respectfully found to be not persuasive for the reasons stated above.
Applicant has argued that the protrusions 200 can release the stress of the thin film encapsulation.  This argument is respectfully found to be not persuasive because obviousness is not rebutted by  advantages or latent properties IMPEP 2145(II)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US 2019/0067627 A1)(“Jia”).
Re claims 1 and 11:   Jia discloses a display panel (para. 0005) including a substrate 10 (para. 0025)
Thin film encapsulation including layers 32, 41, 31 on a side of the substrate (para. 0025 and Fig. 2) including a first inorganic layer   31 (para. 0037 and Fig. 2)     an organic layer 32 on a side of the first inorganic layer (para. 0037 and Fig. 2)
The organic layer including a patterned surface, as shown in Fig. 2 the layer 32 is patterned
A second inorganic layer 33 on a side of the organic layer away from the substrate
A film 42  between the organic and second inorganic layer, as Jia discloses layer 41 between the first inorganic layer and the organic layer (para. 0037 and Fig. 2) and Fig. 10 shows inorganic layer 33 after the inorganic dense layer 42 (para. 0043) , the layer 42 is on the organic layer 32
And Jia also discloses including a dense layer and a transition layer, a side of the dense layer is on the first inorganic layer or the second inorganic layer, one side of the transition layer is attached to the dense layer and another side to the organic layer, as Jia discloses the layer 42 of the transition layer is a dense medium (para. 0040).
Jia does not explicitly state the layer 41 is a transition layer.
Although Jia does not state that the layer 41 nor layer 42 is a transition layer, Jia discloses the layer 41 has a gradient of refractive index (para. 0025), which is a disclosure of a gradient layer, as it is 
Re claim 2:  Jia discloses in Fig. 2 protrusions such as in portion labeled 20.
Re claim 3:  Jia disclose in Fig 10 the patterned surface of protrusions Jia discloses in Fig. 2 protrusions such as in portion labeled 20 is in contact with the laminated film layer 41, as layer 41 is between the organic layer and the second inorganic layer 33 (para. 0032 and Fig. 10).
Re claims 4 and 12:  Jia discloses the dense layer if made of alumina and titanium oxide (para. 0041), as Jia discloses the dense layer 41 is an  inorganic layer (para. 0025).
Re claims  5 and 13:  Jia discloses the transition layer 41 may be silicon oxide and silicon oxynitride (para. 0026).
Re claims 6 and 14:  Jia discloses that the thickness of the dense layer is less than 200 nm, as Jia discloses the thickness total thickness of all the layers is 10-100 nm (para. 0005), which is a disclosure of the dense layer has a thickness of less than 100 nm.  With respect to the recited range of the refractive index, it would have been within the ordinary skill in the art to have determined the range of the refractive index by routine optimization because the refractive index is a result-effective parameter (MPEP 2144.05(II))A).
          Re claim 7:  Jia discloses a method including 
Providing a substrate 10 (para. 0027)
Forming a thin film encapsulation layer on the upper surface of the substrate including
Forming a first inorganic layer 31 on the upper surface of the substrate  (para. 0031)
Forming a laminated film on the first inorganic layer (para. 0042)
Forming an organic layer on the laminated film and patterning a surface of the organic layer, as Jia discloses the organic film 32 (para. 0032) has a patterned surface (Fig. 10)
Forming a second inorganic layer 33 (para. 0041 and Fig. 10) on the organic layer.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895